200 F.2d 135
OLER et al.v.GIBBONS et al.
No. 11296.
United States Court of Appeals District of Columbia Circuit.
Argued October 8, 1952.
Decided November 20, 1952.

Abraham S. Goldstein, Washington, D. C., with whom Joseph A. Kaufmann, Washington, D. C., was on the brief, for appellants.
Leonard S. Melrod, Washington, D. C., with whom Nathan M. Lubar, Washington, D. C., was on the brief, for appellees.
Before EDGERTON, PRETTYMAN and PROCTOR, Circuit Judges.
PER CURIAM.


1
This appeal is from a judgment enjoining the sale of spirituous or malt liquors upon premises impressed with a common covenant for the benefit of all property within a particular area. The case was tried upon stipulated facts. The District Court found and adjudged, contrary to appellants' contention, that there had been no waiver of the covenant and no change in the neighborhood, which would justify its non-enforcement; and that it remained in full force and effect. We find no error.


2
Affirmed.